DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a1) as being anticipated by Glugla et al (US PG Pub No. 2015/0224997).
Regarding claim 1, Glugla teaches An operating method for a vehicle, comprising: 
receiving data via one or more satellites; (304 figure 3 and 4 paragraph 42 off board network is cloud computing)
estimating a position of a vehicle in response to the data; (408 figure 4 paragraph 45, 53, 57 fuel station and local traffic conditions. Location of vehicle and local climate conditions)
loading a group of vehicle calibration parameters that are based on the position of the vehicle into controller memory; and (410 figure 4)
adjusting one or more actuators responsive to the vehicle calibration parameters. (412 figure 4 paragraph 58 504 and 506 figure 5)
Regarding claim 2, Gluga teaches where the group of vehicle calibration parameters is selected from a plurality of groups of vehicle calibration parameters (410 figure 4 paragraph 54 and 57 weighting factors see paragraph 57 for calibration parameters).
Regarding claim 3, Gluga teaches where the loading a group of vehicle calibration parameters includes writing a first group of vehicle calibration parameters to random access memory locations and overwriting a portion of the random access memory locations via writing a second group of vehicle calibration parameters to the portion of the random access memory (figure 6 paragraph 76 figure 3 and 4).
Regarding claim 4, Gluga teaches where the data includes time and position information (paragraph 45, 53, 57).
Regarding claim 5, Gluga teaches where the one or more actuators include engine actuators (506 figure 5 paragraph 68 valve timing cam timing).
Regarding claim 6, Gluga teaches where the one or more actuators include transmission actuators (506 figure 5 paragraph 68 transmission gear selection).
Regarding claim 7, Gluga teaches where the one or more actuators includes an inverter coupled to an electric machine (506 figure 5 paragraph 68 hybrid e motor).
Regarding claim 8, Gluga teaches an engine;
A motor/generator
a transmission mechanically coupled to the engine and the motor/generator; and (paragraph 68 hybrid)
a controller including executable instructions stored in non-transitory memory that cause the controller to load baseline calibration parameters into controller memory locations and overwrite a portion of the baseline calibration parameters loaded into the controller memory locations with  (408 figure 4 paragraph 45, 53, 57 and 412 figure 4 paragraph 58).
Regarding claim 9, Glugla teaches further comprising additional instructions to retrieve the calibration parameters that are a function of the vehicle's geographical location from read-only memory of the controller (paragraph 45, 53, 57 fuel station and local traffic conditions. Location of vehicle and local climate conditions).
Regarding claim 10, Gluga teaches where the baseline calibration parameters are loaded into read- only memory in the controller (paragraph 40 figure 3 first phase of cloud calibration at manufacturer paragraph 42 on board manufacture is controller keep alive memory).
Regarding claim 11, Gluga teaches where loading the baseline calibration parameters into controller memory includes writing values of a table into the controller memory locations (paragraph 42).
Regarding claim 12, Gluga teaches where loading the baseline calibration parameters into the controller memory includes writing values of a function into the controller memory locations (410 and 412 figure 4).
Regarding claim 13, Gluga teaches further comprising additional instructions that cause the controller to adjust an actuator of the engine in response to the calibration parameters that are the function of the vehicle's geographical location (paragraph 45, 53, 57 fuel station and local traffic conditions. Location of vehicle and local climate conditions).
Regarding claim 14, Gluga teaches further comprising additional instructions that cause the controller to adjust an actuator of the transmission in response to the calibration parameters that are the function of the vehicle's geographical location (506 figure 5 paragraph 68 transmission gear selection).
Regarding claim 15, Gluga teaches an operating method for a vehicle, comprising: 
300 figure 3 paragraph 40 manufacture location first cloud calibration)
overwriting a portion of the controller memory locations with a second group of vehicle calibration parameters in response to the geographical position of the vehicle changing, and where the second group of vehicle calibration parameters includes fewer vehicle calibration parameters than the first group of vehicle calibration parameters; and (paragraph 2nd phase 408 figure 4 paragraph 45, 53, 57)
adjusting one or more actuators responsive to the vehicle calibration parameters (412 504 and 506 figure 5).
Regarding claim 16, Gluga teaches where loading the first group of vehicle calibration parameters includes reading the first group of vehicle calibration parameters from read-only memory and writing the first group of vehicle control parameters to random-access memory (paragraph 40 and 42).
Regarding claim 17, Gluga teaches where overwriting the portion of controller memory locations includes overwriting random-access memory locations (paragraph 42 412 figure 4 paragraph 56).
Regarding claim 18, Gluga teaches where the geographical position is determined via a global positioning system (paragraph 73 and 74).
Regarding claim 19, Gluga teaches further comprising additional instructions to select a state variable that represents a vehicle calibration to be activated based on the geographical position of the vehicle (paragraph 45, 53, and 57).
Regarding claim 20, Gluga teaches where the vehicle calibration parameters adjust emissions of an engine (paragraph 68 EGR rate is emissions).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C. JIN whose telephone number is (571)272-9898.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C JIN/Primary Examiner, Art Unit 3747